Case 6:18-cv-01335-CEM-LRH Document 34 Filed 03/05/19 Page 1 of 2 PageID 300



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


JAMES EVERETT SHELTON,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-1335-Orl-41LRH

CSG SOLUTIONS CONSULTING LLC
and CARLOS SINENCIO GUERRERO,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Notice of Voluntary Dismissal without

Prejudice (Doc. 32), wherein Plaintiff dismisses CSG Solutions Services, LLC, Vincent

Campasano, Sr., and Carlos D. Guerrero from this case. Thereafter, Plaintiff filed an Amended

Complaint (Doc. 33), alleging claims against the two remaining Defendants. Because it has been

more than twenty-one days since Plaintiff filed the initial Complaint and no responsive pleading

has been filed, Plaintiff must seek leave of Court to amend. See Fed. R. Civ. P. 15(a). Nevertheless,

because the Amended Complaint appears to only omit the claims against the previously dismissed

parties, the Court will accept it as properly filed. In the future, however, Plaintiff will be expected

to comply with the Federal Rule of Civil Procedure and the Middle District of Florida’s Local

Rules, available at https://www.flmd.uscourts.gov/local-rules/filing-a-case. Plaintiff is also

encouraged to consult the “Litigants Without Lawyers” guidelines on the Court’s website,

available at https://www.flmd.uscourts.gov/litigants-without-lawyers.




                                             Page 1 of 2
Case 6:18-cv-01335-CEM-LRH Document 34 Filed 03/05/19 Page 2 of 2 PageID 301



       DONE and ORDERED in Orlando, Florida on March 5, 2019.




Copies furnished to:

Unrepresented Party




                                     Page 2 of 2
